Smith, C. J.,
delivered the opinion of the court.
The replication of appellee, setting up a waiver of the additional insurance clause of the policy, an alleged breach of which was pleaded in bar by appellant, is not a departure from the declaration.
That Cools, at the time he consented to the additional insurance, may not have .complied with section 2627 of the Code cannot be availed of by appellant to avoid its liability under the policy. Insurance Co. v. Rust, 141 Ill. 85, 30 N. E. 772; Marshall v. Insurance Co., 78 Hun, 83, 29 N. Y. Supp. 334.
In our judgment, a waiver by an insurer of one of the provisions of a policy, after its issuance, is not within section 2597 of the Code.

Affirmed.